Citation Nr: 0923644	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  05-05 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at 
Law


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel







INTRODUCTION

The Veteran had active military service from November 1964 to 
October 1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In a March 2008 decision, the Board denied the Veteran's 
claim of entitlement to service connection for PTSD.  The 
Veteran appealed the Board's March 2008 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In February 2009, the Court granted a Joint Motion for 
Remand, vacating the March 2008 Board decision and remanding 
the instant claim for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted in the INTRODUCTION above, the Board's March 2008 
decision denying the instant claim was vacated and remanded 
by the Court.  Specifically, the Joint Motion for Remand 
found VA had violated the duty to assist the Veteran by 
failing to request court martial records from the Department 
of Defense.  See Hyatt v. Nicholon, 21 Vet. App. 390, 395 
(2007).  In the instant case, the Veteran provided 
documentation indicating soldier M.S. had been court-
martialed in June 1966, and claimed the court martial records 
would verify his claimed stressor for PTSD.  The Joint Motion 
for Remand found that by providing a name and likely time 
period of a court martial, the Veteran furnished sufficient 
information to make a credible request for these records.  
Furthermore, the Joint Motion for Remand indicates VA 
violated its duty to assist the Veteran by failing to contact 
M.S. for his testimony regarding the Veteran's claimed 
stressor.

As such, while the Board found the Veteran to be not credible 
in its March 2008 decision, in light of the February 2009 
Joint Motion for Remand, the instant claim must be remanded 
for the Agency of Original Jurisdiction (AOJ) to attempt to 
obtain relevant court martial records and, to the extent 
possible, contact M.S. for his testimony regarding the 
Veteran's claimed stressor.

As a final note, the Board observes the Veteran's attorney 
has submitted additional evidence, including statements by 
the Veteran and documentation of an October 18, 1966, sapper 
attack, along with a waiver of RO consideration, which he 
contends obviates the need to obtain stressor development.  
However, despite the Veteran's attorney's assertions, in 
light of the February 2009 Joint Motion for Remand, the Board 
finds the instant case must be remanded for further 
development, to include stressor development.

Accordingly, the case is REMANDED for the following action:

1.	Obtain from the Department of Defense, 
or other appropriate source, all 
relevant reports or judicial records 
related to the June 1966 court martial 
of M.S.  Efforts to obtain these 
records must continue until it is 
determined that they do not exist or 
that further attempts to obtain them 
would be futile.  The non-existence or 
unavailability of such records must be 
verified by each Federal department or 
agency from whom they are sought and 
this should be documented for the 
record.  38 U.S.C.A. § 5103A(b); 38 
C.F.R. § 3.159(c)(2) (2008).

2.	To the extent possible, contact M.S. 
and request he provide a statement with 
respect to the Veteran's claimed 
stressor regarding an incident in 
Vietnam in the summer of 1966.

3.	After completing the above, and any 
other development deemed necessary, 
readjudicate the Veteran's claim based 
on the entirety of the evidence, to 
include any evidence submitted since 
the instant claim was last adjudicated.  
If the benefits sought on appeal are 
not granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



